IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10979
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

SHERRY B. GROEPLER,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-809-H
                        - - - - - - - - - -
                           April 25, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Sherry A. Groepler, # 13698-018, appeals the district

court’s denial of her motion to vacate, set aside, or correct

sentence brought pursuant to 28 U.S.C. § 2255.   We need not

determine whether Groepler needs a certificate of appealability

(COA) under the newly enacted Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214

(1996); 28 U.S.C. § 2253(c)(1)(B).   After reviewing the record

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10979
                               - 2 -

and the arguments on appeal, we would neither grant a COA if the

amendment applies, nor would we grant relief under the unamended

version of § 2255.   We make this determination for substantially

the reasons adopted by the district court.   United States v.

Groepler, 3:94-CV-809-H (N.D. Tex., Aug. 22, 1995).   In addition,

we hold that Groepler has not demonstrated plain error in arguing

that the sentencing guidelines unconstitutionally discriminate

against women.

     AFFIRMED.